This case was tried before the court. In this case findings of fact and conclusions of law were not filed by the trial court. Plaintiff in error failed to file a motion for a new trial in the court below. In this condition of the record, there are therefore no valid assignments of error which we can consider. Acts 1913, c. 136, p. 276 (Vernon's Sayles' Ann.Civ.St. 1914, art. 1612); American, etc., v. Mercedes, 155 S.W. 286; Cooney v. Dandridge, 158 S.W. 177, 178; Moore v. Rabb, 159 S.W. 85; Dees v. Thompson, 166 S.W. 56.
Furthermore, the brief filed by plaintiff in error in this case fails to comply with rule 31 (142 S.W. xiii), which requires that to each proposition there shall be subjoined a brief statement in substance of such proceedings or part thereof, contained in the record, as will be necessary and sufficient to understand and support the proposition with reference to the pages of the record. Colorado Canal Co. v. McFarland Southwell, 50 Tex. Civ. App. 92, 109 S.W. 435; Walker v. International  G. N. R. Co., 54 Tex. Civ. App. 406, 117 S.W. 1020; St. Louis  S. F. R. Co. v. Lane, 118 S.W. 847; Gulf, C.  S. F. R. Co. v. Wafer, 130 S.W. 712; Broussard v. South Texas Rice Co., 120 S.W. 587; Kirby Lumber Co. v. Chambers, *Page 303 41 Tex. Civ. App. 632, 95 S.W. 607; Johnson v. Lyford, 9 Tex. Civ. App. 85,29 S.W. 57; Galveston H.  N. Ry. Co. v. Olds, 112 S.W. 787; Johnson v. Hulett, 56 Tex. Civ. App. 11, 120 S.W. 257.
Since there are no valid assignments of error in the record, and since the purported assignments which were filed by plaintiff in error in the court below are not properly briefed, we are therefore confined in the consideration of this case to those errors which are fundamental in their nature, or else such errors apparent upon the face of the record as we are required to notice without assignments and briefs.
We have carefully examined the record, and find no errors of this nature, and the judgment of the lower court is therefore affirmed.